Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13 AND 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UMEDA US Patent Pub. No.: 2017/0206450.
 	Consider Claims 1, 8 and 15, Umeda teaches a computer-implemented method of perforated backpropagation, comprising: segmenting, with at least one processor, a plurality of nodes of an artificial neural network into at least two sets of nodes including a set of first nodes and a set of second nodes (e.g., see illustration of at least figure 5), wherein each node of the set of second nodes influences at least one node of the set of first nodes(e.g., the updated parameters are based on the node sets as noted in at least the abstract and summarized in at least 0120-0130 ); determining, with at least one processor, an error term for each node of the set of first nodes (e.g., this is met based on the error calculation noted and summarized in at least 0120- 0131), the first set of nodes comprising a first subset of nodes and a second subset of nodes (e.g., see node subsets represented as channels as noted/summarized in at least 0120-0131 ); backpropagating, with at least one processor, the error terms for each node throughout the set of first nodes (e.g., this is met based on the teachings of backpropagation in at least 0120-0131); determining, with at least one processor, an error term for each node of the first subset of nodes of the set of first nodes based on direct connections between the first subset of nodes and the second subset of nodes independent of error terms of the set of second nodes (e.g., see distinct error calculation as noted and summarized in at least 0120-0131); determining, with at least one processor, an error term for each node of the set of second nodes(e.g., see distinct error calculation – i.e., error calculation via dropout as noted and summarized in at least 0120-0131); and updating, with at least one processor, weights of each node of the plurality of nodes based on the error term of each node(e.g., see updates as noted and summarized in at least 0120-0131).
 	Consider Claims 2, 9 and 16, Umeda teaches wherein the first subset of nodes comprises presynaptic nodes, and wherein the second subset of nodes comprises postsynaptic nodes (e.g., see node structure illustrated in at least figure 5 ).
 	Consider Claims 3, 10 and 17, Umeda teaches wherein a set of connections of the artificial neural network connects the presynaptic nodes with the postsynaptic nodes via the set of second nodes and through direct connections(e.g., see node structure illustrated in at least figure 5 ).
 	Consider Claims 4, 11 and 18, Umeda teaches wherein the error term for each node of the first subset of nodes is determined based on an apportionment of error attributable to the node affecting error terms of the second subset of nodes(e.g., see distinct error calculation – i.e., error calculation via dropout as noted and summarized in at least 0120-0131).
 	Consider Claims 5, 12 and 19, Umeda teaches wherein the error term of the first set of nodes is calculated independent of the error terms of the set of second nodes by modifying or ignoring the error terms of the set of second nodes(e.g., see distinct error calculation – i.e., error calculation via dropout as noted and summarized in at least 0120-0131).

 	Consider Claims 6 and 13, Umeda teaches wherein the artificial neural network is configured to receive, as input, a digital image, and output a classification corresponding to the digital image (e.g., see image data noted in at least 0046).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over UMEDA US Patent Pub. No.: 2017/0206450.
 	Consider Claims 7, 14 and 20, Umeda teaches the claimed invention except wherein each node of the artificial neural network calculates at least one tensor.
 	However, The Examiner takes official notice that the use of tensorflow, pytorch etc.  to create a tensor is notoriously well known in the art.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try wherein each node of the artificial neural network calculates at least one tensor for the purpose of creating a ANN.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646